NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

In the Interest of M.A.B. and D.R.W.,       )
children.                                   )
                                            )
                                            )
M.B.,                                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-1623
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES AND GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for
Polk County; Michelle Pincket, Judge.

Ryan Thomas Truskowski of Ryan Thomas
Truskowski, P.A., Orlando, for Appellant.

Thomasina F. Moore, Statewide Director of
Appeals, Florida Statewide Guardian ad
Litem Office, Tallahassee for Appellee.

Morgan Lyle Weinstein, Pro Bono,
Defending Best Interests Project, Florida
Statewide Guardian ad Litem Office,
Weinstein Law, P.A., Fort Lauderdale,
on behalf of M.B. and D.W.


PER CURIAM.
           Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.




                                   -2-